Citation Nr: 1444075	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a back disability, to include degenerative joint disease of the lumbar and thoracic spine.

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for a right Achilles tendon disability. 

4. Entitlement to service connection for a bilateral knee disability.

5. Entitlement to service connection for a bilateral kidney condition, to include as due to medications taken for a service-connected condition. 

6. Entitlement to service connection for gastroesophageal reflux disease (GERD).
 

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 until March 1988 and service in Reserves and the National Guard through March 1999. 

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California in March 2010.

In a March 23, 2012 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Member of the Board in connection with his claim.  In April 2014, the Veteran was notified that his hearing was scheduled for May 23, 2014.  The record reflects that the Veteran failed to report to the May 2014 hearing.  There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The issues of service connection for erectile dysfunction, pain in toes/feet, and panic attacks have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

A preliminary review of the record indicates that the claim requires further development prior to adjudication on appeal.  

The claims file indicates that when the Veteran filed his claims for service connection in October 2008 he reported that he received treatment in service from the David Grant Medical Center at Travis Air Force Base.  Further, the Veteran's May 2009 VA examination indicates that the Veteran sought treatment in January 2009 for pain of the lumbar and thoracic spine at the David Grant Medical Center.  The record indicates that the Veteran was diagnosed with spondylolytic changes of the thoracic and lumbar spine and underwent physical therapy but it does not appear that VA has attempted to obtain these records. 

VA's duty to assist includes obtaining relevant federal records, including VA medical records, service records, other records from VA facilities, non-VA facilities providing examination or treatment at VA's expense, and records from other Federal agencies.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency and will end its efforts only if VA concludes the records sought do not exist or further efforts to obtain the records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159.  Accordingly, as the Veteran's treatment records from the David Grant Medical Center are potentially relevant to his claims for service connection, VA must attempt to obtain these records.  

Further, the Board notes that during his May 2009 VA examination the examiner opined that the Veteran's lumbar and thoracic pains were less likely than not caused by or a result of his in-service accident in December 1978 because nothing on the medical record indicates that the Veteran complained of thoracic and lumbar pains at that time.  The Board notes that a psychiatry consultation sheet from December 1978 indicates that the Veteran was complaining of pain in the cervical and lumbar regions after a recent auto accident.  Further, the Board notes that the entirety of the Veteran's active service must be considered when determining service connection.  A clinical record from February 1979 indicates that the Veteran had complained of neck and shoulder pain for the past two and a half months after being injured in an auto accident.  Records from March 1981 indicate that the Veteran was complaining of back pain in the lumbar area after lifting weights and that the Veteran believed he may have caused or aggravated a back problem at that time.  Upon separation, the examiner reported "recurrent low back pain since 1987, caused by over exercise."  As the examiner based his opinion on an inaccurate factual premise, the Board finds that a new opinion regarding the etiology of the Veteran's back condition must be sought.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board also notes that VA examinations should be conducted regarding the Veteran's claims for service connection for GERD, and a bilateral kidney condition.  Particularly, the Board notes that with regard to the Veteran's claim for GERD that the Veteran's service treatment records (STR) indicate that the Veteran repeatedly sought treatment during his service for undiagnosed abdominal pains and potentially associated nausea.  Records from July 1978 indicate that the Veteran complained of vomiting, dry heaving, and abdominal pain that were diagnosed as acute gastritis.  In January 1984, the Veteran reported spitting up blood for a week with associated feeling of nausea after eating and vomiting after meals.  In May 1984, the Veteran reported indigestion that had lasted for approximately one month.  "I eat; I get feelings of chest pain, increasing gas in my chest."  Later that month, the Veteran went to the hospital due to epigastric pain that had persisted for two days.  The pain was associated with mild nausea and that he had prior episodes in September and October 1983.  Upon separation examination in February 1988, the examiner reported that the Veteran coughed up blood in January 1987, etiology unknown, and that the patient reports occasional experiences of pain and pressure in his chest, etiology unknown.  Concerning the bilateral kidney condition, the Veteran asserts that the condition is a result of medications he was prescribed to treat pain during service.  Accordingly, the Board is of the opinion that VA examinations to determine the etiology of these conditions are necessary. 

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ must attempt to verify the Veteran's current address.  All efforts made to obtain this address must be noted in the claims file.  If the Veteran's current address cannot be confirmed, the most recent address provided by the Veteran should be noted in the claims file.  The Board notes that the most recent letter sent to the Veteran returned as unable to forward and return to sender.  The address did not match the address reported by the Veteran in a January 2014 application for benefits located in his VBMS file. 

2. Next, once the Veteran's address has been established, (if possible) request that he identify all sources of treatment for his service-connected conditions, including hospitalizations and examinations from any VA or private facility from 2010 to the present.  Thereafter, the RO should undertake appropriate efforts to obtain any indicated records and associate them with the claims file.  

3. The AOJ should make an attempt to request treatment records, including clinic or hospitalization records, from the David Grant Medical Center at Travis Air Force Base from 1978 to the present.   Particularly, the Veteran has indicated that service treatment records should exist from 1977 through 1999, and the record indicates post-service treatment from January 2009 to the present.  As part of the request, the NPRC or other records custodian should be specifically requested to address whether an attempt was made to locate the reported clinic and hospitalization records that may have been filed under either the name of the treating facility or the Veteran's name. 

If a negative response is received with respect to the attempt to obtain the reported treatment and hospitalization records from David Grant Medical Center, a formal finding of unavailability should be made and notice provided to the Veteran in accordance with 38 C.F.R. § 3.159(e). 

4. Once the prior development has been completed and any records obtained are associated with the claims file, schedule the Veteran for a VA examination to provide an opinion as to the etiology of the Veteran's current back condition.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back condition, to include spondylolytic changes of the thoracic and lumbar spine, was incurred as a result of his active service.  The examiner should specifically discuss the Veterans in-service complaints of back problems in 1978, 1979, 1981, and 1987 and his reports of back problems and treatment since service.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

5. Schedule the Veteran for a VA examination to determine the nature and etiology of any current gastrointestinal condition.  The examiner should provide opinions as to the following: 

a. Whether any of current gastrointestinal condition is least as likely as not (a 50 percent or greater probability) the result of, caused by, or aggravated (permanently worsened) by his active service.  Particularly, the examiner should discuss the Veteran's in-service complaints of abdominal and chest pains in 1978, 1983, 1984, and 1987.   

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

6. Schedule the Veteran for VA examinations to determine the nature and etiology of any bilateral kidney disability.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral kidney disability was incurred as a result of his active service.  

b. Whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral kidney disability was incurred as a result of his treatment and medication for any service-connected condition, particularly treatment for back and neck pain.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

7. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



